IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 44076 & 44077

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 813
                                               )
       Plaintiff-Respondent,                   )   Filed: December 9, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MICHAEL PAUL MAGILL,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgments of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for sexual battery of a minor child sixteen or
       seventeen years of age; a consecutive unified sentence of fifteen years, with a
       minimum period of confinement of five years, for sexual abuse of a child under
       the age of sixteen years; and a concurrent unified sentence of ten years, with a
       minimum period of confinement of five years, for sexual exploitation of a child,
       affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Deborah A. Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 44076, Michael Paul Magill pled guilty to one count of sexual battery of a
minor child sixteen or seventeen years of age, I.C. § 18-1508A, and one count of sexual abuse of
a child under the age of sixteen years, I.C. § 18-1506(1)(b). In Docket No. 44077, Magill pled
guilty to one count of sexual exploitation of a child. I.C. § 18-1507(2)(a). In exchange for his

                                               1
guilty pleas, additional charges were dismissed. The district court sentenced Magill to a unified
term of fifteen years, with a minimum period of confinement of five years, for sexual battery of a
minor child sixteen or seventeen years of age; a consecutive unified term of fifteen years, with a
minimum period of confinement of five years, for sexual abuse of a child under the age of
sixteen years; and a concurrent unified term of ten years, with a minimum period of confinement
of five years, for sexual exploitation of a child. Magill appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Magill’s judgments of conviction and sentences are affirmed.




                                                   2